


Exhibit 10.231
  




























DREW INDUSTRIES INCORPORATED


EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN


(Effective December 1, 2006)
(Amended and Restated Effective December 1, 2008)












--------------------------------------------------------------------------------








DREW INDUSTRIES INCORPORATED


EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN




THIS EXECUTIVE NON-QUALIFIED DEFERRED COMPENSATION PLAN (the "Plan") is adopted
and enacted as of the 1st day of December, 2006, by Drew Industries
Incorporated, a corporation organized and existing under the laws of the State
of Delaware, hereinafter referred to as “Drew” or the “Plan Sponsor”.


WHEREAS, effective as of December 1, 2006, the Plan Sponsor adopted a non-tax
qualified plan of deferred compensation for the benefit of a select group of its
management and highly compensated employees to be evidenced by and to be in
accordance with the terms of this Plan, and


WHEREAS, effective as of December 1, 2008, the Plan Sponsor has amended and
restated the aforesaid Plan in its entirety to be evidenced by and to be in
accordance with the terms of this Plan for the benefit of a select group of its
management and highly compensated employees; and


WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute a “Top-hat”
unfunded nonqualified deferred compensation plan for tax purposes and for
purposes of Title I of ERISA within the meaning of Regulation Section
2520.104-23 promulgated by the Department of Labor; confirms that the Plan is
not intended to qualify for favorable tax treatment pursuant to Section 401(a)
of the Code or any successor section or statute; and confirms that the Plan is
intended to comply with the requirements of Section 409A of the Code, as added
by The American Jobs Creation Act of 2004, and any Treasury Regulations and
other applicable guidance thereunder issued by the Treasury Department or the
Internal Revenue Service; and


WHEREAS, pursuant to the Plan, payments to the Participants and every
Beneficiary hereunder shall be made from assets which, for all purposes, shall
be part of the general, unrestricted assets of the Employer, no person shall
have any interest in any such asset by virtue of any provision of this Plan and
the Employer’s obligation hereunder shall be an unfunded and unsecured promise
to pay money in the future.


NOW, THEREFORE, the Plan Sponsor hereby adopts the Plan, as set forth below.


ARTICLE 1
Definitions


For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1“Account or Accounts” shall mean a book account reflecting amounts credited
to a Participant’s Separation From Service Account and/or Scheduled Withdrawal
Account as adjusted for deemed investment performance and all distributions or
withdrawals made by the Participant or his or her Beneficiary. To the extent
that it is considered necessary or appropriate, the Plan Administrator shall
maintain separate subaccounts for each Plan Year for each source of contribution
under this Plan or shall otherwise provide a means for determining that portion
of an Account attributable to each contribution source.


1.2“Affiliate” shall mean any business entity that is a member of a controlled
group of corporations, within the meaning of Section 414(b) of the Code, of
which the Plan Sponsor is a member; any other trade or business organization
(whether or not incorporated) under common control, within the meaning of
Section 414(c) of the Code, with the Plan Sponsor; and any service organization
that is a member of an affiliated service group, within the meaning of Section
414(m) of the Code, of which the Plan Sponsor is a member; and any other
organization that is required to be aggregated with the Plan Sponsor under
Section 414(o) of the Code and whose Eligible Employees are authorized to
participate in this Plan by the Plan Administrator.


1.3“Annual Bonus” shall mean any compensation, in addition to Base Salary and
Performance-Based Compensation relating to services performed during any Plan
Year, whether or not paid in such Plan Year or included on the Federal Income
Tax Form W-2 for such Plan Year, payable to a Participant as an employee under
any of the Employer’s annual bonus or cash incentive plans, excluding stock
options. Annual Bonus shall consist of any amount or portion of any amount that
will be paid either regardless of performance or based on a level of performance
that is substantially certain to be met.






--------------------------------------------------------------------------------




1.4“Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Annual Bonus and/or Performance-Based Compensation that a Participant
elects to defer for any one Plan Year.


1.5“Applicable Guidance” shall mean Section 409A of the Code and any Treasury
Regulations and other applicable guidance thereunder issued by the Treasury
Department or the Internal Revenue Service, including, as applicable, any Code
Section 409A guidance in effect prior to January 1, 2009.


1.6“Base Salary” shall mean the annual cash compensation relating to services
performed during any Plan Year (excluding bonuses, commissions, overtime, fringe
benefits, incentive payments, non-monetary awards, relocation expenses,
retainers, directors fees and other fees, severance allowances, pay in lieu of
vacations, insurance premiums paid by the Employer, insurance benefits paid to
the Participant or his or her Beneficiary, stock options and grants, and car
allowances) paid to a Participant for services rendered to the Employer or an
Affiliate. Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of the Employer or an Affiliate and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Sections 125, 402(e)(3), 402(h), or 403(b) of the Code pursuant to plans
established by the Employer or an Affiliate; provided, however, that all such
amounts will be included in Compensation only to the extent that, had there been
no such Plan, the amounts would have been payable in cash to the Participant.


1.7“Beneficiary” shall mean one or more persons, trusts, estates or other
entities that are entitled to receive benefits under this Plan upon the death of
the Participant.


1.9“Change of Control” shall mean the occurrence of the events described in any
of Subparagraph (a), (b), or (c), below, or any combination of said event(s) as
described within the meaning of Treasury Regulations 1.409A-3(i)(5):


(a)Change of Ownership of the Employer. A change of ownership occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of the stock of the Employer that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Employer or of any
corporation that owns at least fifty percent (50%) of the total fair market
value and total voting power of the Employer, as such ownership is computed
under the provisions of Applicable Guidance.


However, if any person, or more than one person acting as a group, is considered
to own more than fifty percent (50%) of the total fair market value or total
voting power of the stock of the Employer, the acquisition of additional stock
by the same person or group of persons is not considered to cause a Change of
Control. For this purpose, an increase in the percentage of stock owned by any
one person or group, as a result of a transaction in which the Employer acquires
its stock in exchange for property will be treated as an acquisition of stock.
The rule set forth in the immediately preceding sentence applies only when there
is a transfer of stock of the Employer (or issuance of stock of the Employer)
and the stock of the Employer remains outstanding after the transaction.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Employer at the same time or as a result of the
same public offering. However, persons will be considered to be acting as a
group if they are shareholders of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar business transaction
with the Employer. Persons will also be considered to be acting as a group to
the extent set forth in Applicable Guidance.
(b)Effective Change of Control. Effective Change of Control shall occur on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Employer possessing thirty percent (30%) or more of the total voting power of
the stock of the Employer. or, a majority of the members of Employer’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of
Employer’s Board of Directors prior to the date of the appointment or election.”


However, if any person, or more than one person acting as a group, is considered
to effectively control a corporation, the acquisition of additional control of
the corporation by the same person or group of persons will not be considered to
cause a Change of Control.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Employer at the same time or as a result of the
same public offering. However, persons will be considered to be acting as a
group if they are shareholders of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar




--------------------------------------------------------------------------------




business transaction with the Employer. Persons will also be considered to be
acting as a group to the extent set forth in Applicable Guidance.
(c)Change in Ownership of Employer’s Assets. A change in the ownership of a
substantial portion of the Employer’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons of assets from the Employer that have a
total fair market value equal to more than forty percent (40%) of the total
gross fair market value of all of the assets of the Employer immediately prior
to such initial acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Employer, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.


There will be no Change of Control under this Subparagraph (c) when there is a
transfer to an entity that is controlled by the shareholders of the Employer
immediately after the transfer. A transfer of assets by the Employer is not
treated as a change in ownership of such assets if the assets are transferred
to:
(i)A shareholder of the Employer (immediately before the asset transfer) in
exchange for or with respect to its stock;


(ii)An entity, fifty percent (50%) or more of the total value or total voting
power of the stock of which is owned directly or indirectly by the Employer;


(iii)A person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or total voting power
of the stock of the Employer; or


(iv)An entity, at least fifty percent (50%) of the total value or total voting
power of the Stock which is owned, directly or indirectly, by a person described
in (iii) above.


For purposes of the definition of Change of Control, Change of Control of the
Employer shall include a Change of Control of any corporation that is considered
to own more than 50% of the total fair market value and total voting power of
the Employer.


For purposes of determining whether a Change of Control has occurred ownership
shall be determined in accordance with the rules set forth in Applicable
Guidance.
Notwithstanding the above, the definition of Change of Control shall in any
event comply with Section 409A and Applicable Guidance.


1.9“Claimant” shall mean a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.


1.10“Code” shall mean the Internal Revenue Code of 1986, as amended.


1.11“Compensation” shall mean the total cash remuneration, including Base
Salary, Annual Bonus, and Performance-Based Compensation, payable by the
Employer to an Eligible Employee with respect to his or her services performed
for the Employer during any Plan Year.


1.12“Deemed Investments” shall be defined as provided in Paragraph 5.2 below.


1.13“Deemed Investment Options” shall be defined as provided in Paragraph 5.1
below.


1.14 “Disability” shall mean a condition of the Participant whereby he or she
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer. The Plan Administrator will determine whether a Participant has
incurred a Disability based on its own good faith determination and may require
a Participant to submit to reasonable physical and mental examinations for this
purpose. A Participant will also be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration or in
accordance with a disability insurance program,




--------------------------------------------------------------------------------




provided that the definition of disability applied under such disability
insurance program complies with the requirements of Treasury Regulation
1.409A-3(g)(4) and Applicable Guidance.


1.15“Drew” shall mean Drew Industries Incorporated, a corporation organized and
existing under the laws of the State of Delaware and the owner of 100% of the
stock of the Plan Sponsor.


1.16“Drew 2002 Plan” shall mean the Drew Industries Incorporated 2002 Equity
Award and Incentive Plan as amended from time to time.


1.17“Effective Date” shall mean December 1, 2006.


1.18“Election Form” shall mean the form or forms established from time to time
by the Plan Administrator on which the Participant makes certain designations as
required on that form and under the terms of this Plan.


1.19“Eligible Employee” shall mean for any Plan Year (or applicable portion of a
Plan Year), a person who is determined by the Plan Sponsor, or its designee, to
be a member of a select group of management or highly compensated employees of
the Employer, and who is designated by the Plan Sponsor, or its designee, to be
an Eligible Employee under the Plan. If the Plan Sponsor, or its designee,
determines that an individual first becomes an Eligible Employee during a Plan
Year, the Employer shall notify the individual of said determination and of the
date during the Plan Year on which the individual shall first become an Eligible
Employee.


1.20“Employer” shall mean the person or entity receiving the services of the
-Participant. The Employer may either be the Plan Sponsor or any of its wholly
owned subsidiaries who adopt this Plan with the consent of the Plan Sponsor.


1.21“Entry Date” shall mean the first day of the pay period following the date
on which a Participant’s election to defer Compensation becomes irrevocable as
provided in Paragraph 3.2.


1.22“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.


1.23“Participant” shall mean any (a) Eligible Employee (i) who is selected to
participate in this Plan, (ii) who elects to participate in this Plan by signing
a Participation Agreement, (iii) who completes and signs certain Election
Form(s) required by the Plan Administrator, and (iv) whose signed Election
Form(s) are accepted by the Plan Administrator or (b) former Eligible Employee
who continues to be entitled to a benefit under this Plan. A spouse or former
spouse of a Participant shall not be treated as a Participant in this Plan or
have an Account balance under this Plan, even if he or she has an interest in
the Participant’s benefits under this Plan as a result of applicable law or
property settlements resulting from legal separation or marital dissolution or
divorce.


1.24“Participation Agreement” shall mean the document executed by the Eligible
Employee and Plan Administrator whereby the Eligible Employee agrees to
participate in the Plan.


1.25“Performance-Based Compensation” shall mean that portion of a Participant’s
Compensation that is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months in which the Participant
performs services. Organizational or individual performance criteria are
considered pre-established if established in writing by no later than ninety
(90) days after the commencement of the period of services to which the criteria
relate, provided that the right to receive the contingent portion is
substantially uncertain, or the amount of the contingent portion itself is not
readily ascertainable, at the time the criteria are established, within the
meaning of Treasury Regulation 1.409A-1(e) and Applicable Guidance.


1.26“Permissible Payment” shall mean a payment made to a Participant or his
Beneficiary under the terms of this Plan upon the occurrence of one or more of
the following six (6) events: (i) the Participant’s Separation from Service,
(ii) the Participant’s death, (iii) the Participant’s Disability, (iv) a Change
of Control, (v) the occurrence of an Unforeseeable Emergency, or (vi) a time (or
pursuant to a fixed schedule) selected by the Participant in accordance with
this Plan, within the meaning of Treasury Regulation 1.409A-3(a) and Applicable
Guidance.


1.27“Plan” shall mean the Drew Industries Incorporated Executive Non-Qualified
Deferred Compensation Plan, which shall be evidenced by this instrument, as
amended from time to time.


1.28“Plan Administrator” shall be a group consisting of the CEO, CFO and the
Chief Legal Officer of Drew and their designees. A Participant in the Plan may
not serve as a singular Plan Administrator. If a Participant is part of a group
of




--------------------------------------------------------------------------------




persons designated as a committee or Plan Administrator, then the Participant
may not participate in any activity or decision relating solely to his or her
individual benefits under this Plan. Matters solely affecting the applicable
Participant will be resolved by the remaining Plan Administrator members.


1.29 “Plan Year” shall mean, for the first plan year, the period beginning on
January 1, 2007 and ending December 31 of such calendar year, and thereafter, a
twelve (12) month period beginning January 1 of each calendar year and
continuing through December 31 of such calendar year.


1.30“Scheduled Withdrawal Account” shall mean: (i) the sum of (A) the
Participant’s Annual Deferral Amount that may be allocated in whole or in part
by a Participant pursuant to his or her deferral election to the Scheduled
Withdrawal Account for any Plan Year, plus (B) amounts credited (net of amounts
debited, which may result in an aggregate negative number) from Deemed
Investment Options, less (ii) the sum of (A) all distributions made to, and all
withdrawals by, the Participant or his or her Beneficiary and (B) all tax
withholding amounts which may have been deducted from the Participant’s
Scheduled Withdrawal Account. At the time of the Participant’s deferral election
for each Plan Year, the Participant shall specify the time and form in which
payment shall be made to the Participant or his or her Beneficiary from this
Account. The Participant may be permitted to change the time or form of payment
subject to Paragraph 7.7 (Subsequent Changes in the Time or Form of Payment)
below.


1.31“Section 409A” shall mean Section 409A of the Code and the Treasury
Regulations or other authoritative guidance issued under that Section.


1.32“Specified Employee” shall mean a key employee (as defined by Section 416(i)
of the Code without regard to paragraph (5) thereof, and as further defined in
Treasury Regulation 1.409A-(1)(i)) of the Employer where the stock of the
Employer (or the stock of any Affiliate) is publicly traded on an established
securities market or otherwise within the meaning of Section 409A(2)(B)(i).
Notwithstanding other provisions of this Plan to the contrary, distributions to
Specified Employees (if any) may not be made or commence before the date which
is six (6) months after the date of Separation From Service (or, if earlier, the
date of death of the Specified Employee). A Participant meeting the definition
of Specified Employee on any December 31 or during the 12 month period ending
December 31 will be treated as a Specified Employee for the 12 month period
commencing the following April 1.


1.33 “Separation From Service” shall mean a Participant’s termination of active
employment, whether voluntary or involuntary (other than by death or Disability)
with the Employer and any Affiliate, within the meaning of Treasury Regulation
1.409A-1(h). The Plan Administrator will determine whether the Participant has
terminated active employment (and incurred a Separation From Service) based upon
facts and circumstances as described in Treasury Regulation 1.409A-1(h)(1)(ii).
A Participant incurs a Separation From Service if the Employer and the
Participant reasonably anticipate the Participant will not perform any
additional services after a certain date or that the level of bona fide services
(as an Employee or independent contractor) will permanently decrease to no more
than twenty (20%) percent of the average level of bona fide services performed
over the immediately preceding 36-month period. A Participant does not incur a
Separation From Service while on a bona fide leave of absence of not more than
six months or if longer, so long as the Participant has a legal right to
reemployment, as described in Treasury Regulation 1.409A-1(h)(1)(i).


1.34“Separation From Service Account” shall mean (i) the sum of (A) the
Participant’s Annual Deferral Amount that may be allocated in whole or in part
by a Participant pursuant to his or her deferral election to the Separation From
Service Account for any Plan Year, plus (B) amounts credited (net of amounts
debited, which may result in an aggregate negative number) from Deemed
Investment Options, less (ii) the sum of (A) all distributions made to, and all
withdrawals by, the Participant and his or her Beneficiary and (B) all tax
withholding amounts which may have been deducted from the Participant’s
Separation From Service Account. At the time of the Participant’s deferral
election for each Plan Year, the Participant may specify the form in which
payment shall be made to the Participant or his or her Beneficiary from this
Account. The Participant may be permitted to change the form of payment subject
to Paragraph 7.7 (Subsequent Changes in the Time or Form of Payment) below.


1.35“Treasury Regulations” shall mean regulations promulgated by the Internal
Revenue Service for the U.S. Department of the Treasury, either proposed,
temporary or final, as they may be amended from time to time.


1.36“Trust” shall mean a trust that may be established in accordance with the
terms of Article 12 of this Plan.


1.37“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or Beneficiary resulting from an illness or accident of the
Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or the
Participant’s or Beneficiary’s dependent(s) (as defined in Section 152(a) of the
Code) or loss of the Participant’s or Beneficiary’s property due to casualty or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or Beneficiary, within the
meaning of Section 409A and Treasury Regulation 1.409A-3(g)(3).




--------------------------------------------------------------------------------






1.38“Valuation Date” shall mean each day at the close of business (currently
4:00 p.m. Eastern Time) of the New York Stock Exchange (“NYSE”), on days that
the NYSE is open for trading or any other day on which there is sufficient
trading in securities of the applicable fund to materially affect the unit value
of the fund and the corresponding unit value of the Participant’s Deemed
Investment Options. If the NYSE extends its closing beyond 4:00 p.m. Eastern
Time, and continues to value after the time of closing, the Plan Administrator
reserves the right to treat communications received after 4:00 p.m. Eastern Time
as being received as of the beginning of the next day.


1.39“Year of Plan Participation” shall mean each twelve (12) month period during
which the Participant is employed on a full-time basis by the Employer
(determined without regard to whether deferrals have been made by a Participant
for any Plan Year), inclusive of any approved leaves of absence, beginning on
the Participant’s Entry Date.


1.40“Year of Service” shall mean each twelve (12) month period during which the
Participant is employed on a full-time basis by the Employer, with a minimum of
1,000 hours of service, inclusive of any approved leaves of absence, beginning
on the Participant’s date of hire.


ARTICLE 2
Selection, Enrollment, Eligibility


2.1Selection by Plan Sponsor. Participation in this Plan shall be limited to a
select group of management or highly compensated employees of the Employer, as
determined by the Plan Sponsor in its sole and absolute discretion. The initial
group of Eligible Employees shall become Participants on the Effective Date of
this Plan. Any individual selected as an Eligible Employee after the Effective
Date, shall become a Participant on the first Entry Date occurring on or after
the date on which he or she becomes an Eligible Employee.


2.2Re-Employment. If a Participant who incurs a Separation from Service is
subsequently re-employed by the Employer, he or she may, at the sole and
absolute discretion of the Plan Administrator, become a Participant in
accordance with the provisions of this Plan.


2.3Enrollment Requirements. As a condition to participation in this Plan, each
selected Eligible Employee shall complete, execute, and return to the Plan
Administrator a Participation Agreement and Election Form within the time
specified by the Plan Administrator in accordance with Article 3. In addition,
the Plan Administrator shall establish such other enrollment requirements as it
determines necessary or advisable. All elections to defer Compensation with
respect to a Plan Year shall be irrevocable, except as permitted in the event of
an Unforeseeable Emergency pursuant to Paragraph 3.2(d) below.


2.4Plan Aggregation Rules. This Plan shall constitute an “account balance plan”
as defined in Treasury Regulation 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of
Section 409A, all amounts deferred by or on behalf of a Participant under this
Plan shall be aggregated with deferred amounts under other “account balance
plans” currently maintained or adopted in the future by the Employer, as
required by Applicable Guidance and all amounts shall be treated as deferred
under the rules governing a single plan.


ARTICLE 3
Contributions and Credits


3.1Annual Deferral Amount.


(a)Minimum Deferrals. For each Plan Year, a Participant may elect to defer
Compensation in fixed dollar amounts or percentages subject to the minimums (if
any) set forth in his or her Election Form. If the election is made for less
than the stated minimum amount, or if no election is made, the amount deferred
shall be zero.


(b)Maximum Deferrals. For each Plan Year, a Participant may elect to defer
Compensation in fixed dollar amounts or percentages subject to the maximums (if
any) set forth in his or her Election Form. If the election is made for more
than the stated maximum amount, then the amount deferred shall default to the
maximum amount.


3.2Election to Defer Compensation.


(a)Deferral Election Rules. A Participant shall make an election to defer
Compensation for each Plan Year on the Election Form provided by the Plan
Sponsor. The Election Form must be delivered to the Plan Administrator during
the Participant’s taxable year before the Plan Year in which the services are
performed. An election to defer Compensation




--------------------------------------------------------------------------------




is not considered made until it becomes irrevocable. An election may be changed
any number of times during the period prior to the election becoming
irrevocable. An election shall become irrevocable on the last day of the
Participant’s taxable year before the Plan Year in which the services are
performed. If no Election Form is timely delivered for a Plan Year, the Annual
Deferral Amount shall be zero for that Plan Year. An election to defer
Compensation shall include an election as to both the time and form of payment.


(b)Short Plan Year. If an Eligible Employee becomes a Participant after the
beginning of a Plan Year, he or she may make an initial deferral election within
thirty (30) days after the date he or she first becomes an Eligible Employee
with respect to Compensation payable for services to be performed subsequent to
the election becoming irrevocable. Any such election shall become irrevocable on
the thirtieth (30th) day following the date the Participant first becomes an
Eligible Employee (or such earlier date as may be specified by the Plan Sponsor
in the initial deferral Election Form provided to the Participant). In the event
an election of deferral is made with respect to an Annual Bonus in the first
year of eligibility but after the beginning of a performance period, the
deferral election will apply to the portion of the Annual Bonus payable for
services performed subsequent to the election and will be calculated based on
the total Annual Bonus for the performance period multiplied by a fraction whose
numerator is the number of days remaining in the performance period after the
election and whose denominator is the total number of days in the performance
period.


(c)Bonus Qualifying as Performance-Based Compensation. Notwithstanding anything
in Paragraph 3.2(a) or (b) above to the contrary, to the extent that the
Employer determines that an Eligible Employee’s bonus constitutes
Performance-Based Compensation, within the meaning of Section 409A(a)(4)(B)(iii)
of the Code, based on services performed over a period of at least twelve (12)
months, an election to defer Performance-Based Compensation with respect to a
performance period shall be made on or before the day which is six (6) months
before the end of the performance period. In no event may an election to defer
Performance-Based Compensation be made after such has become both substantially
certain to be paid and readily ascertainable, within the meaning of Treasury
Regulations 1.409A-2(a)(7).


(d)Terminations of Deferral Elections Following an Unforeseeable Emergency. If a
Participant receives a payment upon an Unforeseeable Emergency under this Plan,
the deferral election for that Plan Year shall terminate upon payment from his
or her Account to the Participant. A Participant may again elect to defer
Compensation for any succeeding Plan Year, in accordance with the terms of this
Plan.


(e)Changes in Status/Re-Employment. If a Participant who incurs a Separation
from Service is subsequently re-employed by the Employer and is again designated
an Eligible Employee, he or she shall be eligible to participate in this Plan
and may elect to defer Compensation payable for services performed for the
Employer during the Plan Year following the year in which he or she was again
designated an Eligible Employee. Notwithstanding the foregoing to the contrary,
if a Participant has been paid the entire balance of his or her Accounts and on
or before the last payment ceases to be eligible to participate in this Plan,
but thereafter becomes an Eligible Employee, he or she (i) shall be treated as
initially eligible to participate in this Plan and (ii) shall be permitted to
make an initial deferral election as provided in Paragraph 3.2 (b). If a
Participant ceases to be eligible to participate in this Plan (other than for
adjustments to his or her Accounts for deemed investment performance and
distributions), regardless of whether the Participant has been paid the entire
balance of his or her Accounts, and subsequently becomes and Eligible Employee,
he or she (i) shall be treated as initially eligible to participate in this Plan
provided that the period during which such Participant was ineligible was at
least twenty-four (24) months and (ii) shall be permitted to make an initial
deferral election as provided in Paragraph 3.2 (b). The provisions of this
Paragraph 3.2(e) shall be applied in accordance with Treasury Regulation
1.409A-2(a)(7).


3.3Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled payroll in approximately equal amounts (or as otherwise
specified by the Plan Administrator), as adjusted from time to time for
increases and decreases in Base Salary if the Annual Deferral Amount with
respect to Base Salary is expressed as a percentage. The Annual Bonus and/or
Performance-Based Compensation portion of the Annual Deferral Amount shall be
withheld at the time such Compensation otherwise would be paid to the
Participant. Annual Deferral Amounts shall be credited to a Participant’s
Separation From Service Account and/or Scheduled Withdrawal Account at the time
such amounts would otherwise have been paid to a Participant.


ARTICLE 4
Account Allocation Elections


4.1Scheduled Withdrawal Account and Separation From Service Account Allocation.
In connection with a Participant’s election to defer Compensation for any one
Plan Year, a Participant may irrevocably elect to allocate all or a portion of
the Annual Deferral Amount for that Plan Year to his or her Scheduled Withdrawal
Account and/or his or her Separation From Service Account.




--------------------------------------------------------------------------------






ARTICLE 5
Earnings or Losses on Account(s)


5.1Deemed Investment Options. The Plan Administrator shall select from time to
time certain mutual funds, insurance company separate accounts, indexed rates or
other methods (the “Deemed Investment Options”) for purposes of crediting or
debiting additional amounts to each Participant’s Account(s). The Plan
Administrator may discontinue, substitute or add Deemed Investment Options. Any
discontinuance, substitution, or addition of a Deemed Investment Option will
take effect as soon as administratively practical.


5.2Allocation of Deemed Earnings or Losses on Accounts. Subject to Paragraph 5.3
below, each Participant shall have the right to direct the Plan Administrator as
to how the Participant’s Annual Deferral Amounts shall be deemed to be invested,
(“Deemed Investments”), subject to any operating rules and procedures imposed
from time to time by the Plan Administrator. As of each Valuation Date, the
Participant’s Account(s) will be credited or debited to reflect the
Participant’s Deemed Investments.


5.3Deemed Investment Directions of Participants. A Participant’s Deemed
Investment directions for his or her Separation From Service Account and/or
Scheduled Withdrawal Account shall be subject to the following rules:


(a)Any initial or subsequent Deemed Investment direction shall be in writing, on
a form supplied by and filed with the Plan Administrator (or made in any other
manner specified by the Plan Administrator), and shall be effective on such date
as specified by the Plan Administrator.


(b)All Deemed Investment directions shall continue indefinitely until changed by
the Participant in the manner permitted by the Plan Administrator.


(c)If the Plan Administrator receives an initial or revised Deemed Investment
direction which it determines to be incomplete, unclear or improper, the
Participant’s Deemed Investment direction then in effect shall remain in effect
(or, in the case of a deficiency in an initial Deemed Investment direction, the
Participant shall be deemed to have filed no Deemed Investment direction) until
a date so designated by the Plan Administrator in its sole and absolute
discretion, unless the Plan Administrator provides for, and permits the
application of, corrective action prior to that date.


(d)Each Participant, as a condition of his or her participation in the Plan,
agrees to indemnify and hold harmless the Plan Sponsor, his or her Employer and
the Plan Administrator from any losses or damages of any kind relating to the
Deemed Investment of the Participant’s Account(s).


(e)Each reference in this Article to a Participant shall be deemed to include,
where applicable, the Beneficiary.


(f)In making any election described in this Article, the Participant shall
specify on the deemed investment Election Form (or in any other manner specified
by the Plan Administrator), in increments of at least one full percent (1.0%),
the percentage of the Participant’s Account(s) to be allocated to a Deemed
Investment Option. A Participant’s election must total one hundred percent
(100%). If the Plan Administrator possesses (or is deemed to possess, as
provided in Paragraph 5.3(c) above) at any time Deemed Investment directions of
less than 100% of a Participant’s Separation From Service Account, or Scheduled
Withdrawal Account, the Participant shall be deemed to have directed that the
undesignated portion of the said Account(s) be deemed to be invested in a money
market, fixed income, or similar fund made available under this Plan as
determined by the Plan Administrator.


(g)The Deemed Investment Options are to be used for measurement purposes only,
and a Participant’s election of any such Deemed Investments, the allocation of
such Deemed Investments to his or her Account(s), the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s
Account(s) shall not be considered or construed in any manner as an actual
investment of his or her Account balance in any such Deemed Investments. In the
event that the Plan Sponsor, the Employer or the trustee of the Trust, in its
own discretion, decides to invest funds in any or all of the investments on
which any of the Deemed Investments are based, no Participant (or Beneficiary)
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account(s) shall at all times be a bookkeeping entry
only and shall not represent any investment made on his or her behalf by the
Plan Sponsor or the Trust. The Participant (or Beneficiary) shall at all times
remain an unsecured creditor of the Employer. Any liability of the Employer to
any Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by this Plan.




--------------------------------------------------------------------------------






ARTICLE 6
Vesting and Taxes


6.1Vesting of Benefits. A Participant shall at all times be 100% vested in his
or her Separation From Service Account and Scheduled Withdrawal Account.


6.2FICA, Withholding and Other Taxes.


(a)Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Employer shall withhold from
that portion of the Participant’s Base Salary, Annual Bonus, and
Performance-Based Compensation that is not being deferred, in a manner
determined in the sole discretion of the Employer, the Participant’s share of
FICA and other employment taxes on such Annual Deferral Amount. If necessary,
the Employer may reduce all or a portion of the Annual Deferral Amount in order
to comply with this Paragraph 6.2.


(b)Distributions. The Employer, or trustee of the Trust, shall withhold from any
payments made to a Participant or Beneficiary under this Plan all federal, state
and local income, employment and other taxes required to be withheld by the
Employer in a manner elected by the Participant or Beneficiary (or in the
absence of such an election, in a manner determined in the sole and absolute
discretion of the Employer or the trustee of the Trust), provided that such
manner complies with applicable tax withholding requirements.


ARTICLE 7
Permissible Payments, Changes in Time and Form of Payments, Method of Payments


7.1Payment Following Separation From Service. A Participant shall be paid his or
her Account balance with payments being made on the 90th day following the
Participant’s Separation From Service. Notwithstanding the above, if the
Participant is a Specified Employee, such payment shall instead be made or
commence six (6) months after the Participant’s Separation From Service.


7.2Payment Following Disability. In the event of a Participant’s Disability, the
Participant shall be paid his or her Account balance with payment or payments
being made or commencing on the 90th day following the determination of a
Participant’s Disability. Notwithstanding anything in this Plan to the contrary,
any payment following the determination of a Participant’s Disability shall be
deemed to have been made solely on account of such Disability and shall not
require a Participant’s termination of active employment.


7.3Payment Following Death. In the event of the Participant’s death, the
Participant’s Beneficiary shall be paid the Participant’s Account balance with
payment or payments being made or commencing on the 90th day following the date
of death of the Participant (without regard to whether the Participant was
treated as a Specified Employee).


7.4Payment at a Specified Time. In connection with each Plan Year election to
defer Compensation, a Participant may irrevocably elect to allocate some or all
of the Annual Deferral Amount for that Plan Year to a Scheduled Withdrawal
Account. The Scheduled Withdrawal Account shall be adjusted for amounts credited
or debited in the manner provided for in Article 5. The Participant will select
a specific date for payment (or commencement of payment) of his or her Scheduled
Withdrawal Account. The Plan Sponsor, in its sole discretion, may require the
specified date of payment (or commencement of payment) to be no earlier than a
stated number of years subsequent to the deferral election Plan Year. A
Scheduled Withdrawal Account shall be paid (or commence to be paid) on the 60th
day after the selected scheduled withdrawal date. Notwithstanding anything in
this Paragraph 7.4 to the contrary, should any Permissible Payment event set
forth in Paragraphs 7.1, 7.2, 7.3 or 7.5 occur before distributions have
commenced or been made from a Participant's Scheduled Withdrawal Account(s), all
remaining amounts credited to such Accounts shall be paid in accordance with the
Participant's election as to the time and form of payment which relates to the
Permissible Payment event which triggers the distribution and not under the
Participant's election as to the time and form of payment which relates to his
or her Scheduled Withdrawal Account(s).


7.5Payment Following Change in Control. A Participant shall be paid his or her
vested Account balance following a Change in Control with payments being made or
commencing on the 90th day following the Change in Control, but only to the
extent such payment(s) complies with Applicable Guidance.


7.6Payment in the Event of an Unforeseeable Emergency. If the Participant
experiences an Unforeseeable Emergency, the Participant may petition the Plan
Administrator for payment of an amount that shall not exceed the lesser of: (i)
the Participant’s Account(s), or (ii) the amount reasonably needed to satisfy
the Unforeseeable Emergency plus amounts necessary




--------------------------------------------------------------------------------




to pay taxes reasonably anticipated as a result of the payment. A Participant
may not receive such a payment to the extent that the Unforeseeable Emergency is
or may be relieved: (a) through reimbursement or compensation by insurance or
otherwise, or (b) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. If
the Plan Administrator approves a Participant’s petition for such a payment,
then the Participant shall receive said payment, in a lump sum, as soon as
administratively feasible after such approval.


7.7Subsequent Changes in the Time or Form of Payment. If permitted by the Plan
Sponsor, but subject to limitations below, a Participant may elect to change the
time or form of payment to him or her, by submitting a new Election Form to the
Plan Administrator, provided the following conditions are met:


(i)Such change will not take effect until at least twelve (12) months after the
date on which the new election is made and approved by the Plan Administrator;


(ii)With respect to an election related to payments made at a specified time or
on a fixed schedule, such change cannot be made less than twelve (12) months
before the date of the first scheduled original payment; and


(iii)In the case of an election related to a payment other than a payment on
account of death, Disability, or Unforeseeable Emergency, the first payment with
respect to which the change is made must be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been made.


Notwithstanding anything in this Paragraph 7.7 or in this Plan to the contrary,
the Plan shall recognize any permissible Participant elections made on or before
December 31, 2008, including changes to such elections with respect to the time
or form of payment of a pre-2009 Plan Year Annual Deferral Amount, provided such
elections or changes were made in accordance with Notice 2007-86 or other
Applicable Guidance.
7.8Effect of Other Permissible Payment Events. In the event a Participant is
receiving distributions under this Plan as a result of the occurrence of an
event set forth in either Paragraph 7.1 or 7.4 above, and an intervening event
(“Intervening Event”) occurs with respect to such Participant that would have
triggered distributions to him or her under any of Paragraphs 7.1, 7.2, 7.3, or
7.5, any Account balances then being distributed to the Participant shall be
paid to him or her in accordance with the provisions of the stated Paragraph
triggered by the occurrence of the Intervening Event, but only in accordance
with Treasury Regulation 1.409A-3(j)(1) and other Applicable Guidance.
Notwithstanding any of the foregoing, in the event of the death of a Participant
after installment payments have commenced as a result of the occurrence of any
other Permissible Payment event, the remaining balance in all of his or her
Accounts will be paid in a lump sum to the Beneficiary in accordance with
Paragraph 7.3.


7.9Method of Payment.


(a)Cash Payments. All Permissible Payments made under the Plan shall be made in
cash.


(b)Definition of Payment. Except as otherwise provided in Paragraph 7.9(c), each
"payment" for purposes of applying Paragraph 7.7 is each separately identified
amount that is to be paid to a Participant pursuant to this Plan on a
determinable date and includes amounts paid for the benefit of the Participant.
An amount is "separately identified" only if the Employer can objectively
determine the amount. A payment includes the provision of any taxable benefit,
including payment in cash.


(c)Installment Payments and Life Annuities. A life annuity is treated as a
single payment. For purposes of this Paragraph, a "life annuity” is a series of
substantially equal periodic payments, payable not less frequently than
annually, for the life (or life expectancy) of the Participant, or the joint
lives (or life expectancies) of the Participant and his/her Beneficiary. A
change in the form of payment from one type of life annuity to another before
any payment has been made is not subject to the change payment election
requirements provided that the annuities are actuarially equivalent, applying
reasonable actuarial assumptions. A series of installment payments which is not
a life annuity shall be treated as a series of separate payments. For purposes
of this Paragraph, a series of installment payments means payment of a series of
substantially equal periodic amounts to be paid over a predetermined number of
years, except to the extent that any increase in the payment amounts reflects
reasonable earnings through the date of payment.


(d)Form of Payment. If permitted by the Plan Sponsor, a Participant, in
connection with his or her commencement of participation in the Plan, may elect
the form (method) of payment for the applicable Permissible Payment event. Upon
the occurrence of a Permissible Payment event, the Account(s) shall be
calculated as of the Valuation Date of said event. If a Participant has failed
to select a payment form, his or her Account(s) shall be paid in a lump sum.
Installment payments




--------------------------------------------------------------------------------




(if applicable) made after the first payment shall be paid on each applicable
anniversary of the first payment date until all required installments have been
paid. The amount of each payment shall be determined by dividing the value of
the Account(s) immediately prior to such payment by the number of payments
remaining to be paid. Any unpaid Account Balance shall continue to be deemed to
be invested pursuant to Article 5, in which case any deemed income, gains,
losses, or expenses shall be reflected in the actual payments. The final
installment payment shall be equal to the balance of the Account(s), calculated
as of the applicable anniversary.


(e)Lump Sum Payment of Minimum Account Balances. Notwithstanding anything else
contained herein to the contrary, if a Participant or Beneficiary is to receive
a Permissible Payment in the form of installments, and if the Account balances
for a Participant at the due date of the first installment is Fifty Thousand
Dollars ($50,000.00) or less, payment of the Account(s) shall be made instead in
a lump sum, and no installment payments shall be available.


7.10No Accelerations. Notwithstanding anything in this Plan to the contrary,
neither the Plan Sponsor, the Employer nor a Participant may accelerate the time
of any payment or amount scheduled to be paid under this Plan, except as
otherwise permitted by Applicable Guidance. The Plan Sponsor shall deny any
change made to an election if the Plan Sponsor determines that the change
violates the requirements of Applicable Guidance. The Plan Sponsor may, however,
in its sole discretion and without Participant discretion or election, elect to
accelerate the time or schedule of payment of certain distributions under this
Plan in any or all of the circumstances described in Treasury Regulation
§§ 1.409A-3(j)(4)(ii) through (xiv), including but not limited to:


(a)Domestic Relations Order. Direct payment of a Participant’s vested Account
Balance may be made to an individual other than a Participant as necessary to
fulfill a domestic relations order, as defined in Section 414(p)(1)(B) of the
Code.


(b)De Minimis and Specified Amounts. The time of payment to a Participant may be
accelerated, provided that: (i) the payment accompanies the termination in the
entirety of the Participant’s interest in this Plan and all similar plans; (ii)
the payment is made on or before the later of: (A) December 31 of the calendar
year in which occurs the Participant’s Separation From Service, and (B) the date
which is 2 ½ months after the Participant’s Separation From Service; and (iii)
the payment is not greater than the applicable dollar amount in effect under
Section 402(g)(1)(B) of the Code.


(c)Payment of Employment Taxes. The time of a payment to pay the Federal
Insurance Contributions Act (FICA) tax imposed on Compensation deferred by a
Participant under this Plan (the “FICA amount”) may be accelerated.
Additionally, the acceleration of the time a payment to pay the income tax on
wages imposed as a result of the payment of the FICA amount, and to pay the
additional income tax on wages attributable to the pyramiding of wages and taxes
also is permissible. However, the total payment under this acceleration
provision may not exceed the aggregate of the FICA amount plus the income tax
required to be withheld with respect to such FICA amount.


(d)Payment upon Income Inclusion under Section 409A. The time of a payment to a
Participant may be accelerated at any time this Plan fails to meet the
requirements of Section 409A and related Treasury Regulations. However, such
payment may not exceed the amount required to be included in income as a result
of the failure to comply with the requirements of Section 409A and Applicable
Guidance.


7.11Unsecured General Creditor Status of Participant.


(a)Every payment to a Participant or Beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Employer and no person shall have any interest in any
such asset by virtue of any provision of this Plan. The Employer’s obligation
hereunder shall be an unfunded and unsecured promise to pay money in the future.
To the extent that any person acquires a right to receive payments from the
Employer under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Employer and no such person shall
have or acquire any legal or equitable right, interest or claim in or to any
property or assets of the Employer.


(b)In the event that the Employer purchases an insurance policy or policies
insuring the life of a Participant, to allow the Employer to recover or meet the
cost of providing benefits, in whole or in part, hereunder, no Participant or
Beneficiary shall have any rights whatsoever in said policy or the proceeds
therefrom, but all of such policies and the proceeds therefrom shall be subject
to the claims of the creditors of the Employer. The Employer, or the Trustee of
the Trust, shall be the owner and beneficiary of any such insurance policy and
shall possess and may exercise all incidents of ownership therein.






--------------------------------------------------------------------------------




(c)If the Employer chooses to obtain insurance on the life of a Participant in
connection with its obligations under this Plan, the Participant hereby agrees
to take such physical examinations and to truthfully and completely supply such
information as may be required by the Employer or the insurance company
designated by the Employer.


7.12Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee or as a court of competent jurisdiction should otherwise
direct. Any such distribution shall fully discharge the Plan Sponsor and the
Plan Administrator from further liability on account thereof.


7.13Delay in Payment by Employer. In the case of payments by the Employer to a
Participant or Beneficiary, the deduction for which would be limited or
eliminated by the application of Section 162(m) of the Code, payments that would
otherwise violate securities laws, or payments that would violate loan covenants
or other contractual terms to which the Employer is a party, and where such a
violation would result in material harm to the Employer, said payments may be
delayed. In the case of deduction limitations imposed by Section 162(m) of the
Code, payment will be deferred either to any date in the first calendar year in
which the Employer reasonably anticipates that a payment of such amount would
not result in a limitation under Section 162(m) or in the year in which the
Participant experiences Separation From Service. Payments delayed for other
permissible reasons must be made in the first calendar year in which the
Employer reasonably anticipates that the payment would not violate the
applicable loan covenants or other terms, the violation would not result in
material harm to the Employer, and the payment would not result in a violation
of Federal securities laws or other applicable laws.


7.14Treatment of Payment as Made on Designated Payment Date. Each payment under
this Plan is deemed made on the required payment date even if the payment is
made after such date, provided the payment is made by the later of: (i) in case
the Plan Administrator cannot calculate the payment amount on account of
administrative impracticality which is beyond the Participant's control (or the
control of the Participant's estate), in the first calendar year in which
payment is practicable; and (ii) in case the Employer does not have sufficient
funds to make the payment without jeopardizing the Employer’s solvency, in the
first calendar year in which the Employer’s funds are sufficient to make the
payment without jeopardizing the Employer’s solvency.


ARTICLE 8
Beneficiary Designation


8.1Designation of Beneficiaries.


(a)Each Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under this Plan
upon the Participant’s death, and the designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the same Participant, shall be in the form
prescribed by the Plan Administrator, and shall be effective only when filed in
writing with the Plan Administrator during the Participant’s lifetime.


(b)In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the benefit payment shall be made to the Participant’s
spouse, if then living, and if the spouse is not then living to the
Participant’s then living descendants, if any, per stripes, and if there are no
living descendants, to the Participant’s estate. In determining the existence or
identity of anyone entitled to a benefit payment, the Plan Administrator may
rely conclusively upon information supplied by the Participant’s personal
representative, executor or administrator.


(c)If a question arises as to the existence or identity of anyone entitled to
receive a death benefit payment under this Plan, or if a dispute arises with
respect to any death benefit payment under this Plan, the payment may be made to
the Participant’s estate without liability for any tax or other consequences and
the Plan Administrator and the Employer may take any other action which they
deem to be appropriate.


8.2Information to be Furnished by Participants and Beneficiaries; Inability to
Locate Participants or Beneficiaries. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Plan Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of this Plan. Neither the Plan
Administrator nor the Employer shall be obligated to search for any Participant
or Beneficiary beyond the sending of a letter to the last known address in
accordance with the provisions of Paragraph 13.6 below.






--------------------------------------------------------------------------------




ARTICLE 9
Termination


9.1Plan Termination. The Plan Sponsor reserves the right to terminate this Plan
in accordance with one of the following, subject to the restrictions imposed by
Section 409A and Applicable Guidance:


(a)Corporate Dissolution or Bankruptcy. This Plan may be terminated within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C. Section
503(b)(1)(A), and distributions may then be made to Participants provided that
the amounts deferred under this Plan are included in the Participants’ gross
income in the latest of:


(i)the calendar year in which the Plan termination occurs;


(ii)the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or


(iii)the first calendar year in which the payment is administratively
practicable.


(b)Change of Control. This Plan may be terminated within the thirty (30) days
preceding or the twelve (12) months following a Change of Control. This Plan
will then be treated as terminated only if all substantially similar
arrangements sponsored by the Employer or any of its Affiliates are terminated
so that all participants in all similar arrangements are required to receive all
amounts of Compensation deferred under the terminated arrangements within twelve
(12) months of the date of termination of the arrangements.


(c)Discretionary Termination. The Plan Sponsor may also terminate this Plan and
make distributions provided that:


(i)All plans sponsored by the Plan Sponsor or its Affiliates that would be
aggregated with any terminated arrangements under Treasury Regulations
1.409A-1(c) if the same Participants participated in both arrangements are
terminated;


(ii)No payments other than payments that would be payable under the terms of
this Plan if the termination had not occurred are made within twelve (12) months
of this Plan’s termination date;


(iii)All payments are made within twenty-four (24) months of this Plan’s
termination date; and


(iv)Neither the Plan Sponsor nor any of its Affiliates adopts a new plan that
would be aggregated with any terminated plan if the same Participant
participated in both arrangements, at any time within three years following the
date of termination of this Plan.


9.2Plan Suspension. Each Employer reserves the right to suspend the operation of
this Plan, but only for itself, for a fixed or indeterminate period of time.


ARTICLE 10
Administration


10.1Plan Administrator Duties. The Plan Administrator shall be responsible for
the management, operation and administration of the Plan. The Plan Administrator
shall act at meetings by affirmative vote of a majority of its members. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a unanimous written consent to the action is signed by all
members and such written consent is filed with the minutes of the proceedings of
the Plan Administrator, provided, however, that no member may vote or act upon
any matter which relates solely to himself or herself as a Participant. The
Chair or any other member or members of the Plan Administrator designated by the
Chair may execute any certificate or other written direction on behalf of the
Plan Administrator. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant or the Employer. No provision of this Plan shall be construed as
imposing on the Plan Administrator any fiduciary duty under ERISA or other law,
or any duty similar to any fiduciary duty under ERISA or other law.


10.2Plan Administrator Authority. The Plan Administrator shall enforce this Plan
in accordance with its terms, shall be charged with the general administration
of this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:




--------------------------------------------------------------------------------




(a)to select the Deemed Investment Options available from time to time;


(b)to construe and interpret the terms and provisions of this Plan;


(c)to compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;


(d)to maintain all records that may be necessary for the administration of this
Plan;


(e)to provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries and governmental
agencies as shall be required by law;


(f)to make and publish such rules for the regulation of this Plan and procedures
for the administration of this Plan as are not inconsistent with the terms
hereof;


(g)to administer this Plan’s claims procedures;


(h)to approve election forms and procedures for use under this Plan; and


(i)to appoint a Plan record keeper or any other agent, and to delegate to them
such powers and duties in connection with the administration of this Plan as the
Plan Administrator may from time to time prescribe.


10.3Binding Effect of Decision. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in this Plan.


10.4Compensation and Expenses. The Plan Administrator shall serve without
compensation for services rendered hereunder. The Plan Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
Plan record keeper as it may deem advisable to assist in the performance of its
duties hereunder. Expense and fees in connection with the administration of this
Plan shall be paid by the Plan Sponsor.


10.5Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the Compensation of its employees who
are Participants, the date and circumstances of the Disability, death, or
Separation From Service of its employees who are Participants, and such other
pertinent information as the Plan Administrator may reasonably require.


10.6Periodic Statements. Under procedures established by the Plan Administrator,
a Participant shall be provided a statement of account on an annual basis (or
more frequently as the Plan Administrator shall determine) with respect to such
Participant’s Accounts.


ARTICLE 11
Claims Procedures


11.1Claims Procedure. This Article is based on final regulations issued by the
Department of Labor and published in the Federal Register on November 21, 2000
and codified in Section 2560.503-1 of the Department of Labor Regulations. If
any provision of this Article conflicts with the requirements of those
regulations, as the same may be modified from time to time, the requirements of
those regulations will prevail.


(a)Claim. A Participant or Beneficiary (hereinafter referred to as a “Claimant”)
who believes he or she is entitled to any Plan benefit under this Plan may file
a claim with his or her Employer. The Employer shall review the claim itself or
appoint an individual or entity to review the claim.


(b)Claim Decision. The Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from his or her Employer or appointee of the Employer
prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision. Such extension is
not to extend beyond the day which is one hundred eighty (180) days after the
day the claim is filed. If the Employer denies the claim, it must provide to the
Claimant, in writing or by electronic communication:






--------------------------------------------------------------------------------




(i)the specific reasons for such denial;


(ii)specific reference to pertinent provisions of this Plan on which such denial
is based;


(iii)a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; and


(iv)a description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the appeal of
the denial of the benefits claim.


(c)Review Procedures. A request for review of a denied claim must be made in
writing to the Employer within sixty (60) days after receiving notice of denial.
The decision upon review will be made within sixty (60) days after the
Employer’s receipt of a request for review, unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
not later than one hundred twenty (120) days after receipt of a request for
review. A notice of such an extension must be provided to the Claimant within
the initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision. The reviewer shall afford the Claimant an
opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to the
Employer. The reviewer shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim regardless
of whether the information was submitted or considered in the benefit
determination. Upon completion of its review of an adverse initial claim
determination, the Employer will give the Claimant, in writing or by electronic
notification, a notice containing:


(i)its decision;


(ii)the specific reasons for the decision;


(iii)the relevant Plan provisions on which its decision is based;


(iv)a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefit;


(v)a statement describing the Claimant’s right to bring an action for judicial
review under Section 502(a) of ERISA; and


(vi)if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.


(d)Calculation of Time Periods. For purposes of the time periods specified in
this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with this
Plan’s procedures without regard to whether all the information necessary to
make a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.


(e)Failure of Plan to Follow Procedures. If the Employer fails to follow the
claims procedure required by this Article, a Claimant shall be deemed to have
exhausted the administrative remedies available under this Plan and shall be
entitled to pursue any available remedy under Section 502(a) of ERISA on the
basis that this Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim.


(f)Failure of Claimant to Follow Procedures. A Claimant’s compliance with the
foregoing provisions of this Article is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.


11.2Arbitration of Claims. All claims or controversies arising out of or in
connection with this Plan shall, subject to the initial review provided for in
the foregoing provisions of this Article, be resolved through arbitration as
provided in this Paragraph 11.2. Except as otherwise agreed mutually by the
parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedure then in effect. The arbitration shall




--------------------------------------------------------------------------------




be held in the JAMS office nearest to where the Claimant is or was last employed
by the Employer or at a mutually agreeable location. The prevailing party in the
arbitration shall have the right to recover its reasonable attorney’s fees,
disbursements and costs of the arbitration (including enforcement of the
arbitration decision), subject to any contrary determination by the arbitrator.


ARTICLE 12
The Trust


12.1Establishment of Trust. Each Employer may establish for itself a grantor
trust, of which the Employer is the grantor, within the meaning of subpart E,
part I, subchapter J, subtitle A of the Code, to pay benefits under this Plan
(the “Trust”). If the Employer establishes the Trust, all benefits payable under
this Plan to a Participant shall be paid directly by the Employer from the
Trust. To the extent such benefits are not paid from the Trust, the benefits
shall be paid from the general assets of the Employer. The Trust, if any, shall
be an irrevocable grantor trust which conforms to the terms of the model trust
as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33, as same may be
amended or modified from time to time. If the Employer establishes a Trust, the
assets of the Trust will be subject to the claims of the Employer’s creditors in
the event of its insolvency as set forth in applicable Revenue Procedures.
Except as may otherwise be provided under the Trust, the Employer shall not be
obligated to set aside, earmark or escrow any funds or other assets to satisfy
its obligations under this Plan, and the Participant and/or his or her
designated Beneficiaries shall not have any property interest in any specific
assets of the Employer other than the unsecured right to receive payments from
the Employer, as provided in this Plan.


12.2Interrelationship of the Plan and the Trust. The provisions of this Plan
shall govern the rights of a Participant to receive distributions pursuant to
this Plan. The provisions of the Trust (if established) shall govern the rights
of the Participant and the creditors of the Employer to the assets transferred
to the Trust. The Employer and each Participant shall at all times remain liable
to carry out its obligations under this Plan. The Employer’s obligations under
this Plan may be satisfied with Trust assets distributed pursuant to the terms
of the Trust.


12.3Contribution to the Trust. Amounts may be contributed by the Employer to the
Trust at the sole discretion of the Employer.


ARTICLE 13
Miscellaneous


13.1Validity. In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein. To the extent any provision of
this Plan is determined by the Plan Administrator (acting in good faith), the
Internal Revenue Service, the United States Department of the Treasury or a
court of competent jurisdiction to fail to comply with Section 409A of the Code
or Applicable Guidance with respect to any Participant or Participants, such
provision shall have no force or effect with respect to such Participant or
Participants.


13.2Nonassignability. Neither any Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part hereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment (except to the extent
the Employer may be required to garnish amounts from payments due under this
Plan pursuant to applicable law) or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber transfer,
hypothecate, alienate or convey in advance of actual receipt, the amount, if
any, payable hereunder, or any part thereof, the Plan Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Plan Administrator shall direct.


13.3Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Employer and
the Participant. Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer as an employee or otherwise
or to interfere with the right of the Employer to discipline or discharge the
Participant at any time.


13.4Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Plan Administrator is unable to locate the Participant or
Beneficiary to whom such benefit is payable, such Plan benefit may be forfeited
to the Employer upon the Plan Administrator’s determination. Notwithstanding the
foregoing, if, subsequent to any such forfeiture, the Participant




--------------------------------------------------------------------------------




or Beneficiary to whom such Plan benefit is payable makes a valid claim for such
Plan benefit, such forfeited Plan benefit shall be paid by the Employer to the
Participant or beneficiary, without interest from the date it would have
otherwise been paid.


13.5Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware, without regard to its conflicts of laws principles.


13.6Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing and shall be signed by the
party giving or making the same. If such notice, consent or demand is (i)
delivered personally, the date of such delivery shall be deemed the date of
notice, consent or demand, (ii) mailed, either it shall be sent by United States
certified mail, postage prepaid, addressed to the addressee’s last known address
as shown on the records of the Employer, in which case the date which is five
days after such mailing shall be deemed the date of notice, consent or demand,
and (iii) sent by recognized overnight courier, the date which is the second
business day after such sending shall be deemed the date of notice, consent or
demand. Any person may change the address to which notice, consent or demand is
to be sent by giving notice of the change of address in the manner aforesaid.


13.7Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under this Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Employer. This Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided herein.


13.8Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account balance until all legal and contractual
obligations of the Plan Sponsor relating to establishment of the Plan and the
making of such payments shall have been complied with in full.


13.9Amendment. The Plan Sponsor reserves the right to amend this Plan at any
time to comply with Code Section §409A, Treasury Regulations §1.409A and other
Applicable Guidance or for any other purpose, provided that such amendment will
not cause the Plan to violate the provisions of Code Section 409A. Except as
this Plan and Applicable Guidance otherwise may require, the Plan Sponsor may
make any such amendments effective immediately. Except to the extent necessary
to bring this Plan into compliance with Section 409A: (i) no amendment or
modification shall be effective to decrease the value or vested percentage of a
Participant’s Account(s) in existence at the time an amendment or modification
is made, and (ii) no amendment or modification shall materially and adversely
affect the Participant’s rights to be credited with additional amounts on such
Account(s), or otherwise materially and adversely affect the Participant’s
rights with respect to such Account(s). A change in the Deemed Investment
Options offered under this Plan shall not constitute an amendment or
modification that is materially adverse to the Participant’s rights with respect
to the Participant’s Account(s) for purposes of the preceding sentence.


13.10Drew 2002 Plan. Subject to the provisions of Paragraph 13.11 below, this
Plan shall be subject to the Drew 2002 Plan to the extent that the Drew 2002
Plan supplements but does not contradict, the Provisions of this Plan.


13.11Compliance with Code Section 409A and Fair Construction. Notwithstanding
anything in this Plan to the contrary, the Employer, Participants, Beneficiaries
and the Plan Administrator intend that all provisions of this Plan, in form and
in operation, including but not limited to, the definitions of terms, elections
to defer, and distributions, shall be made in accordance with and shall comply
with Code Section 409A, the regulations thereunder and all other present and
future Applicable Guidance. The Plan Sponsor will amend the terms of this Plan
retroactively if necessary, to the extent required to comply with Code Section
409A and any Applicable Guidance. No provision of this Plan shall be followed to
the extent that following such provision would result in a violation of Code
Section 409A or the Applicable Guidance, and no election made by a Participant
hereunder, and no change made by a Participant to a previous election, shall be
accepted by the Plan Administrator if it determines that acceptance of such
election or change could violate any of the requirements of Code Section 409A or
the Applicable Guidance. This Plan and any accompanying forms shall be
interpreted in a manner which is consistent with Code Section 409A, the
regulations thereunder and other Applicable Guidance. However, as required under
Treasury Regulation § 1.409A-1(c)(1), the “interpretation” of the Plan does not
permit the deletion of material terms which are expressly contrary to Code
Section 409A and the regulations thereunder and also does not permit the
addition of missing terms necessary to comply therewith. Such deletions or
additions may be accomplished only by means of a Plan amendment under Paragraph
13.9. The Plan Administrator, to minimize or avoid any sanction or damages to a
Participant or Beneficiary, to itself, to the Employer or to any other person
resulting from a violation of Code Section 409A under the Plan, may undertake
correction of any violation or participate in any available correction program,
as described in Notice 2008-113 or other Applicable Guidance.




